Detailed Action
Summary
1. This office action is in response to the amendment filed on December 29, 2021.
2. Applicant has canceled claim 4.
3. Applicant has amended claims 1 and 8.
4. Claims 1-3 and 5-11 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
5. The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
6. Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 5-6, 8-9 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by YU “106602565”. 
In re to claim 1, Yu discloses a power apparatus applied in a solid state transformer structure (FIG. 6-7 shows an embodiment of alternating/direct current solid-state transformer provided by the invention. Examiner noted that Figs. 2-7 are considered as same embodiments for the present invention), the power apparatus (Figs. 6-7 shows power converter) comprising: an AC-to-DC conversion unit (Figs. 6-7 shows rectifier AC/DC module 611 and 711) having a first side (Fig.6 -7 shows the first side of 611&711 is coupled to receive phase A, B,C and N) and a second side (second side/output of  611&711 is coupled capacitor C1 and C3 respectively), wherein the first side of the AC-to-DC conversion unit (rectifier module 611 /711 is configured to convert AC/DC) is coupled to an AC power source (rectifier module 611 /711 comprises A, B & C sub-phase are coupled to AC input Port, see page 5), a first DC bus (the bus line coupled between the 611 and capacitor  C1) coupled to the second side of the AC-to-DC conversion unit (the bus line coupled to the 611), and having a bus voltage (the bus voltage carried out between 611 and C1), and a plurality of bi-directional DC conversion units (610,620 and 630 each comprises plurality of DC/DC conversion module of 612. Furthermore,  see page 4, lines 21-24) , each of the bi-directional DC conversion units (DC/DC conversion module of 612, see page 4, lines 21-24) having a first side  (first side of DC/DC conversion module of 612 is coupled to capacitor C1) and a second side (second side/output side  of DC/DC conversion module of 612 is coupled to capacitor 
In re to claim 5, Yu discloses (Figs.6-7), wherein if the number of the bi-directional DC conversion units is N (DC/DC conversion module of 612. Examiner noted that each submodule of 610,620 and 630 are configured in the same manner so that to comprise a plurality of DC/DC conversion module of 612), the bus number is from 1 to N (a bus coupled to D+ and D- terminals).  
In re to claim 6, Yu discloses (Figs.6-7), wherein the at least one second DC bus is coupled to at least one of a charging station (Figs. 2-5 shows DC charging cabinet 204, AC charging cabinet 208 , Charging piles 307-308, 311-312, 408-409, 413-414 and see abstract), a photovoltaic array (411) , or an energy storage system (309, 410 and 510).  
In re to claim 8, Yu discloses a power system applied in a solid state transformer structure (FIG. 6-7 shows an embodiment of alternating/direct current solid-state transformer provided by the invention. Examiner noted that Figs. 2-7 are considered as same embodiments for the present invention), configured to be coupled to a three-phase AC power source (FIG. 6 alternating current/direct current solid-state transformer is three-phase AC input and DC output, page 8, lines 32-35), wherein the power system comprises a plurality of power apparatuses (Figs. 6-7 shows plurality of power converter 610,620 and 630)  coupled to any one phase of the three-phase AC power source (see page 8, lines 32-35), and each of the power apparatuses (Figs. 6-7 shows of power converter 610,620 and 630) comprises: an AC-to-DC conversion unit (Figs. 6-7 shows rectifier module 611 and 711) having a first side (Fig.6 -7 shows the first side of 611&711 is coupled to receive phase A, B,C and N) and a second side (second 
Application No. 16/863,318 Attorney Docket No. 5626/0477PUS 1 Response to Office Action dated 9 Sep 2021Page 4 of 5a first DC bus (the bus line coupled between the 611 and capacitor C1) coupled to the second side of the AC-to-DC conversion unit (the bus line coupled to the 611), and having a bus voltage (the bus voltage carried out between 611 and C1), and a plurality of bi-directional DC conversion units (610,620 and 630 each comprises plurality of DC/DC conversion module of 612. Furthermore,  see page 4, lines 21-24) , each of the bi-directional DC conversion units (DC/DC conversion module of 612) having a first side  (first side of DC/DC conversion module of 612 is coupled to capacitor C1 ) and a second side (second side/output side  of DC/DC conversion module of 612 is coupled to capacitor C2), and being a single-stage conversion structure (DC/DC conversion module of 612 is a single conversion stage) or two- stage conversion structure, wherein the first sides of the bi-directional DC conversion units are coupled to the first DC bus (first side of DC/DC conversion module of 612 is coupled to the bus that are connected to  capacitor C1 and 611) , the second side of the bi-directional DC conversion units are configured to form at least one second DC bus (second side of DC/DC conversion module of 612 is coupled to capacitor C2 thru DC bus to output DC+ and DC-), and a number of the at least one second DC bus is a bus number (bus line coupled to DC+ and DC- terminals), and a number of the at least one second DC bus is a bus number (bus line coupled to DC+ and DC- terminals),

In re to claim 9 Yu discloses (Figs.6-7), wherein the second sides of the corresponding bi-directional DC conversion units (DC/DC converter 612) of the power apparatuses coupled to different phases of the three-phase AC power source are coupled in parallel (Fig.6-7 show that the secondary side of the DC/DC converter 612 output are coupled in parallel ).
In re to claim 11, Yu discloses (Figs.6-7), wherein the number of the power apparatuses (plurality of DC/DC conversion module of 612) of coupled to one phase of the three-phase AC power source  is determined by a ratio of a system voltage of the three-phase AC power source (FIG. 6 alternating current/direct current solid-state transformer is three-phase AC input and DC output, page 8, lines 32-35) to a withstand voltage of each power apparatus (examiner noted that plurality of DC/DC converter 612 is designed to handle or withstand a predetermined power, voltage and current value)
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over YU “106602565” in view of Khaligh “20160016479”.
In re to claim 2, Yu discloses (Figs. 6-7), wherein each of the bi-directional DC conversion units (DC/DC conversion module 612) comprises: a first stage conversion circuit (DC/DC conversion module 612) comprising: an isolated transformer (transformer) having a primary side (DC/AC side of 612) and a secondary side (AC/DC side of 612).
Yu discloses a bidirectional converter comprises a primary and secondary side but fails having primary and secondary side resonant circuit.
However, Khaligh teaches a power conversion module (Figs. 6-22) having bidirectional converter (Fig. 6-22) having primary and secondary side resonant circuit  [Figs 6-22 shows resonant inductors (Lr1, Lr2) and resonant conductors (Cr1, Cr2) are configured in the primary and secondary side of the converter;, see parag.0114, lines 1-11] and that, as a whole, to incorporate a maximum efficiency point tracking controller to substantially enhance charger efficiency not only at full load but also particularly in light loads, (c) Provide charging capability over much wider range of battery voltages (100V-
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Yu to include bidirectional converter comprises primary and secondary side resonant circuit as taught by Khaligh an incorporate a maximum efficiency point tracking controller to substantially enhance charger efficiency not only at full load but also particularly in light loads.
In re to claim 3, Yu discloses (Figs.6-7), wherein each of the bi-directional DC conversion units (DC/DC conversion module 612) comprises: 15a first stage conversion circuit (AC/DC converter) comprising: an isolated transformer (transformer) having a primary side (transformer is configured to have primary side) and a secondary side (transformer is configured to have secondary side).
Yu discloses a bidirectional converter comprises a primary  side , transformer and secondary side but fails having primary and secondary side resonant circuit and second stage conversion circuit is a boost or buck circuit .
However, Khaligh teaches a power conversion module (Figs. 6-22) having bidirectional converter (Fig. 6-22 ) having primary and secondary side resonant circuit (Figs 6-22 shows resonant inductors (Lr1, Lr2) and resonant conductors (Cr1, Cr2) are configured in the primary and secondary side of the converter;, see parag.0114, lines 1-11) and second stage conversion circuit is a boost or buck circuit (the LV battery pack or auxiliary load 114 may be connected to the third winding W3 of the transformer via two switches (S7, S8) and two capacitors (C5, C6) followed by a bidirectional buck 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Yu to include primary and secondary side resonant circuit and second stage conversion circuit is a boost or buck circuit as taught Khaligh by to obtain an incorporate a maximum efficiency point tracking controller to substantially enhance charger efficiency not only at full load but also particularly in light loads.
In re to claim 10, Yu discloses (Figs.6-7), wherein the AC-to-DC conversion units coupled to one phase of the three-phase AC power source are controlled in ((FIG. 6 alternating current/direct current solid-state transformer is three-phase AC input and DC output, page 8, lines 32-35) an  interleaved phase-shift manner.  
Yu discloses a three phase AC to DC power conversion unit but fails having interleaved phase-shift manner.
 However, Khaligh teaches a power conversion module (Figs. 6-22) having bidirectional converter (Fig. 6-22 shows first stage topologies may include a bidirectional half bridge converter; a bidirectional full bridge converter, a bidirectional totem pole converter; a bidirectional interleaved half-bridge converter; a bidirectional interleaved full-bridge converter;, see parag.0102, lines 1-11) and that, as a whole, to incorporate a maximum 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Yu to include bidirectional converter as taught by Khaligh to incorporate a maximum efficiency point tracking controller to substantially enhance charger efficiency not only at full load but also particularly in light loads.
Allowable Subject Matter
9. Claim 7 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the charging station is coupled to the at least one second DC bus through a charging station converter, the photovoltaic array is coupled to the at least one second DC bus through 20a photovoltaic converter, and the energy storage system is coupled to the at least one second DC bus through an energy storage system converter, and the charging station converter, the photovoltaic converter and the energy storage system converter are configured to receive the at least one DC voltage or to provide the at least one external DC voltage.”
Conclusion
10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839